third party communication date of communication month dd yyyy cca-0722819-14 id uilc number release date from sent tuesday date am to cc bcc subject re bankruptcy of parent a parent’s bankruptcy does not convert the partnership items of a non-bankrupt subsidiary_corporation for the partnership in which the subsidiary is a partner case we would have to assess only the subsidiary based on the outcome of the tefra partnership proceeding using the consolidated_return to compute the several_liability to be assessed against the subsidiary in such alternatively we can issue a converted item notice_of_deficiency to the parent and make the assessment against the parent based on the outcome of that deficiency proceeding we would collect the several_liability only once of course but who we collect against may depend on who still has assets to satisfy the collection
